Motion for reargument or, in the alternative, for permission to appeal to the Court of Appeals.
Cross motion for reargument or, in the alternative, for permission to appeal to the Court of Appeals.
Upon the papers filed in support of the motion and the cross motion and the papers filed in opposition thereto, it is
Ordered that the motion and cross motion for reargument are denied, without costs, and it is further ordered that the decretal paragraph of the decision and order of this Court dated and entered April 14, 1994 (197 AD2d 177) is amended to read as follows: "Ordered that the orders are modified, on the law, without costs, by reversing so much thereof as denied the State’s motions with regard to claimant’s Public Officers Law § 17 (2) (a) claims; motions granted to that extent, partial summary judgment awarded to the State and said claims are dismissed; and, as so modified, affirmed”, and it is further ordered that the motion and cross motion for permission to appeal to the Court of Appeals are granted, without costs. No issue of fact was considered by this Court. Pursuant to CPLR 5713, this Court certifies that the following question of law, *976decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Did this court err as a matter of law by modifying the orders of the Court of Claims by reversing so much thereof as denied the State’s motions with regard to claimant’s Public Officers Law § 17 (2) (a) claims, granting the motions to that extent, awarding partial summary judgment to the State and dismissing said claims and, as so modified, affirming said orders?”
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur.